United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Haven, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0839
Issued: July 6, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 2, 2015 appellant filed a timely appeal from a February 2, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury on November 25, 2014 in the
performance of duty.
FACTUAL HISTORY
On November 26, 2014 appellant, then a 64-year-old labor custodian, filed a traumatic
injury claim alleging that on November 25, 2014 he injured his right side and right lower back

1

5 U.S.C. § 8101 et seq.

when a coworker put him in a headlock. He did not stop work. The employing establishment
did not controvert the claim.
In a return to work slip dated November 26, 2014, a nurse practitioner indicated that
appellant could resume work with restrictions of no lifting over 20 pounds for one week.
By letter dated December 16, 2014, OWCP requested that appellant submit a detailed
report from his attending physician addressing the causal relationship between any diagnosed
condition and the identified work incident. It advised him that reports from nurse practitioners
and physician assistants did not constitute competent medical evidence under FECA.
In a duty status report dated December 16, 2014, Dr. Rachel E. Laff, a Board-certified
internist, diagnosed a musculoskeletal strain and checked “yes” that the history of injury given
by appellant corresponded to that on the form of him being put in a headlock. She opined that he
could perform light duty pending completion of physical therapy. Dr. Laff provided work
restrictions.
By decision dated February 2, 2015, OWCP denied appellant’s claim after finding that
the medical evidence was insufficient to show that he sustained a diagnosed condition as a result
of the accepted November 25, 2014 employment incident. It found that the signature on the
December 16, 2014 duty status report was illegible and thus it could not determine whether it
constituted competent medical evidence. OWCP further found that the December 16, 2014 duty
status report was insufficient to show that appellant sustained a specific diagnosed condition.
On appeal appellant argues that Dr. Laff cosigned the medical reports he submitted for
consideration.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place, and in the manner
alleged, by a preponderance of the reliable, probative, and substantial evidence.5 Second, the
2

5 U.S.C. § 8101 et seq.

3

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

4

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

5

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

2

employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.6 An employee may establish that the employment
incident occurred as alleged, but fail to show that his or her disability and/or condition relates to
the employment incident.7
ANALYSIS
Appellant alleged that he sustained an injury to his right side and lower back on
November 25, 2014 when a coworker placed him in a headlock. OWCP accepted that the
incident occurred at the time, place, and in the manner alleged. The issue is whether the medical
evidence establishes that appellant sustained an injury as a result of this incident.
The Board finds that appellant has not established that the November 25, 2014
employment incident resulted in an injury. The determination of whether an employment
incident caused an injury is generally established by medical evidence.8
Appellant submitted a November 26, 2014 disability certificate from a nurse practitioner.
However, a nurse or nurse practitioner is not considered a “physician” under FECA and thus
cannot render a medical opinion.9
In a form report dated December 16, 2014, Dr. Laff diagnosed a musculoskeletal strain
and checked “yes” that the history of injury obtained from appellant corresponded to that on the
form of appellant having been placed in a headlock. The Board has held, however, that an
opinion on causal relationship which consists only of a physician checking “yes” to a medical
form question on whether the claimant’s condition was related to the history given is of little
probative value. Without explanation or rationale for the conclusions reached, such report is
insufficient to establish causal relationship.10 Dr. Laff did not provide any rationale for her
opinion and thus her form report is insufficient to meet appellant’s burden of proof.
While OWCP determined that the signature on the December 16, 2014 report from
Dr. Laff was illegible and thus was not competent medical evidence, it further found that the
report itself did not adequately describe a diagnosed condition. Dr. Laff failed to explain the
mechanism by which appellant being put in a headlock caused a musculoskeletal strain or
specifically identify the area of the body that sustained the strain. There is also no indication in
the record that the remaining treatment note submitted prior to OWCP’s February 2, 2015
decision was cosigned by Dr. Laff.
6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

Id.

8

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

9

5 U.S.C. § 8101(2); Vincent Holmes, 53 ECAB 468 (2002).

10

Cecelia M. Corley, 56 ECAB 662 (2005); Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a box
“yes” in a form report, without additional explanation or rationale, is insufficient to establish causal relationship).

3

An award of compensation may not be based on surmise, conjecture, speculation, or upon
appellant’s own belief that there is a causal relationship between his claimed condition and his
employment.11 The record does not contain a physician’s report in which the physician reviewed
those factors of employment identified by him as causing his condition, take these factors into
consideration, consider the findings upon examination, consider the medical history, explain how
employment factors caused or aggravated any diagnosed condition, or present medical rationale
in support of his opinion.12 Appellant failed to submit such evidence and therefore failed to meet
his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury on
November 25, 2014 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the February 2, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 6, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
11

D.E., 58 ECAB 448 (2007); George H. Clark, 56 ECAB 162 (2004); Patricia J. Glenn, 53 ECAB 159 (2001).

12

D.D., 57 ECAB 734 (2006); Robert Broome, 55 ECAB 339 (2004).

4

